DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/09/2022 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2011/0150169 A1) in view of Ohkawa et al (US 2016/0240159 A1), and Xu et al (CN 105118473 A1; See US 2017/0102814 A1 for official translation and rejection citations).

Claim 1, Lin (Fig. 1-5) discloses a shift register circuitry (10; Fig. 1; Paragraph [0026]), comprising: 
a Gate On Array (GOA) sub-circuit (Paragraph [0026]; wherein discloses “a gate on array (GOA) circuit”), wherein a gate drive signal output end (Gate(N); Fig. 1) of the 
a shutdown control circuit (17; Fig. 1; Paragraph [0032]), coupled to the gate drive signal output end (Gate(N); Fig. 1) and the pull-up node (Q; Fig. 1) of the GOA sub-circuit (10; Fig. 1) and a turn-off voltage output line (VSS; Fig. 1) of the shift register circuitry (10; Fig. 1), and configured to (Paragraph [0032]), in response to a shutdown control signal (ST; Fig. 1), and control the pull-up node (Q; Fig. 1) to be coupled to (T3; Fig. 1) the turn-off voltage output line (VSS; Fig. 1).  
Lin does not expressly disclose a shutdown control circuit, coupled to the gate drive signal output end and the pull-up node of the GOA sub-circuit, a turn-on voltage output line and a turn-off voltage output line of the shift register circuitry, and configured to, in response to a shutdown control signal, control the turn-on voltage output line to apply a turn-on voltage to the gate drive signal output end, to turn on a thin film transistor of a pixel circuit coupled to a gate line in a corresponding row, and control the pull-up node to be coupled to the turn-off voltage output line, wherein the turn-off voltage output line is a negative voltage output line; 
4wherein the potential of the pull-up node is a first level and the output circuit is configured to control the gate drive signal output end to be coupled to the second clock signal output end;  
wherein the shutdown control circuit further comprises: 

the first pull-up node control circuit comprises a first pull-up node control transistor, wherein a gate of the first pull-up node control transistor is coupled to the shutdown control signal output line, a first electrode of the first pull-up node control transistor is coupled to the pull-up node, and a second electrode of the first pull-up node control transistor is coupled to the turn-off voltage output line;
wherein the charge-discharge circuit comprises a storage capacitor, the first electrode of the first pull-up node control transistor is coupled to the gate drive signal output end of the GOA sub-circuit via the storage capacitor.
Ohkawa (Fig. 1-24B) discloses a shutdown control circuit (T3B and T7; Fig. 10), coupled to the gate drive signal output end (OUT; Fig. 10) and the pull-up node (N1; Fig. 10) of the GOA sub-circuit (1213; Fig. 10), a turn-on voltage output line (VDD; Fig. 10) and a turn-off voltage output line (ground node (VSS); Paragraph [0088]) of the shift register circuitry (1213; Fig. 10), and configured to (Fig. 14B), in response to a shutdown control signal (AON; Fig. 10; Paragraph [0125-0126]), control the turn-on voltage output line (VDD: Fig. 10) to apply a turn-on voltage (H; Fig. 14B) to the gate drive signal output end (OUT; Fig. 10; OUT1-OUTn; Fig. 14B), to turn on (Paragraph [0135]) a thin film transistor (TC; Fig. 1) of a pixel circuit (PIX; Fig. 1) coupled to a gate line (GL1-GLn; Fig. 1) in a corresponding row (Fig. 1), and control the pull-up node (N1; Fig. 10) to be coupled to (T3B; Fig. 10) the turn-off voltage output line (ground node (VSS); Fig. 10; Paragraph [0088]), wherein the turn-off voltage output line (VSS; Fig. 10; the ground voltage VSS (predetermined potential) illustrated in the respective drawings represents negative voltage”; therefore Ohkawa discloses using a negative voltage in place of the ground voltage VSS as shown in the figures); 
4wherein the potential of the pull-up node (N1; Fig. 10; N11, N12, and N1n; Fig. 14A) is a first level (Paragraph [0014]) and the output circuit (T5; Fig. 10) is configured to control the gate drive signal output end (OUT; Fig. 10; OUT1-OUTn; Fig. 14A) to be coupled to the second clock signal output end (CK; Fig. 10; GCK1 or GCK2; Fig. 14A);  
wherein the shutdown control circuit (T3B and T7; Fig. 10) further comprises: 
a first pull-up node control circuit (T3B; Fig. 10), coupled to the pull-up node (N1; Fig. 10) and the turn-off voltage output line (VSS; Fig. 10), and configured to (Paragraph [0123]), in response to the shutdown control signal (AON; Fig. 10), control the pull-up node (N1; Fig. 10) to be coupled to the turn-off voltage output line (VSS; Fig. 10); 
the first pull-up node control circuit (T3B; Fig. 10) comprises a first pull-up node control transistor (T3B; Fig. 10), wherein a gate of the first pull-up node control transistor (T3B; Fig. 10) is coupled to the shutdown control signal output line (AON; Fig. 10), a first electrode of the first pull-up node control transistor (T3B; Fig. 10) is coupled to the pull-up node (N1; Fig. 10), and a second electrode of the first pull-up node control transistor (T3B; Fig. 10) is coupled to the turn-off voltage output line (VSS: Fig. 10);

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin’s shift register circuitry by applying an all on operation, as taught by Ohkawa, so to use a shift register circuitry with an all on operation for providing the number of transistors in a shift register needs to be reduced in order to achieve slimmer bezel in a display device (Paragraph [0027]).
Lin in view of Ohkawa does not expressly disclose wherein the GOA sub-circuit comprises:
a second pull-up node control circuit, coupled to an input end, a reset end, a first clock signal output end, a pull-down node and the pull-up node, and configured to control a potential of the pull-up node under control of the input end, the reset end, the first clock signal output end, the pull-down node and the pull-up node;
a charge-discharge circuit, wherein a first end of the charge-discharge circuit is coupled to the pull-up node, and a second end of the charge-discharge circuit is coupled to the gate drive signal output end;
a pull-down node control circuit, coupled to the first clock signal output end and the pull-up node, and configured to control a potential of the pull-down node under control of the first clock signal output end and the pull-up node; and

wherein the GOA sub-circuit further comprises: 
a reset circuit, coupled to the reset end, the gate drive signal output end and the low-level output end, and configured to control the gate drive signal output end to be coupled to the low-level output end or decoupled from the low-level output end under a control of the reset end, 
the reset circuit comprises an output reset transistor, 
the shutdown control circuit comprises: 
an output control circuit, coupled to the gate drive signal output end and the turn-on voltage output line, and configured to, in response to the shutdown control signal, control the turn-on voltage output line to apply the turn-on voltage to the gate drive signal output end; 
wherein the output control circuit comprises an output control transistor, and an electrode of the output control transistor is directly connected to the output reset transistor.
Xu (Fig. 1-3) discloses wherein the GOA sub-circuit (Fig. 1; Paragraph [0018]; wherein discloses gate driving apparatus on an array) comprises:
a second pull-up node control circuit (M3, M5, M14, and M12; Fig. 1), coupled to an input end (INPUT; Fig. 1), a reset end (RESET; Fig. 1), a first clock signal output end (CLKB; Fig. 1), a pull-down node (PD; Fig. 1) and the pull-up node (PU; Fig. 1), and configured (Paragraph [0050]; Paragraph [0054]; Paragraph [0066]) to control 
a charge-discharge circuit (C1; Fig. 1), wherein a first end of the charge-discharge circuit (C1; Fig. 1) is coupled to the pull-up node (PU; Fig. 1), and a second end of the charge-discharge circuit (C1; Fig. 1) is coupled to the gate drive signal output end (OUTPUT; Fig. 1);
a pull-down node control circuit (M11, M8, M9, M10; Fig. 1), coupled to the first clock signal output end (CLKB; Fig. 1) and the pull-up node (PU; Fig. 1), and configured to control (Paragraph [0062]; Paragraph [0066]) a potential of the pull-down node (PD; Fig. 1) under control of the first clock signal output end (CLKB; Fig. 1) and the pull-up node (PD; Fig. 1); and
an output circuit (M7, M13, M14; Fig. 1), coupled to the gate drive signal output end (OUTPUT; Fig. 1), the pull-up node (PU; Fig. 1), the pull-down node (PD; Fig. 1), the first clock signal output end (CLKB; Fig. 1), a second clock signal output end (CLK; Fig. 1) and a low-level output end (VSS; Fig. 1);
wherein the GOA sub-circuit (Fig. 1; Paragraph [0018]; wherein discloses gate driving apparatus on an array) further comprises: 
a reset circuit (202; Fig. 1), coupled to the reset end (RESET; Fig. 1), the gate drive signal output end (OUTPUT; Fig. 1; wherein figure shows electrode of M6 connected to output) and the low-level output end (VSS; Fig. 1; wherein figure shows electrode of M6 connected to voltage VSS), and configured to control (Paragraph [0095]) the gate drive signal output end (OUTPUT; Fig. 1) to be coupled to the low-level 
the reset circuit (202; Fig. 1) comprises an output reset transistor (M6; Fig. 1), 
the shutdown control circuit (207; Fig. 1; wherein discloses a touch controlled turning off module) comprises: 
an output control circuit (207; Fig. 1), coupled to the gate drive signal output end (OUTPUT; Fig. 1; wherein figure shows electrode of M2 connected to the output) and the turn-on voltage output line (VDD; Fig. 1; wherein figure shows electrode connected to voltage VDD), and configured to (Paragraph [0044]), in response to the shutdown control signal (VtL; Fig. 1 and 2), control the turn-on voltage output line (VDD; Fig. 1) to apply the turn-on voltage (Fig. 2) to the gate drive signal output end (OUTPUT; Fig. 1); 
wherein the output control circuit (207; Fig. 1) comprises an output control transistor (M2; Fig. 1), and an electrode of the output control transistor (M2; Fig. 1) is directly connected to the output reset transistor (M6; Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin in view of Ohkawa’s shift register circuit by applying a reset circuit, as taught by Xu, so to use a shift register circuit with a reset circuit for providing a shift register unit, a shift register, a driving method and an array substrate, which may implement a touch controlling of a display panel without affecting a normal displaying of the display panel, so as to improve a displaying effect of the display panel (Paragraph [0038]).

Claim 4, Ohkawa (Fig. 1-24B) discloses wherein a gate electrode of the output control transistor (T7; Fig. 10) is coupled to a shutdown control signal output line (AON; Fig. 10) configured to output the shutdown control signal (Fig. 14B), a first electrode of the output control transistor (T7; Fig. 10) is coupled to the turn-on voltage output line (VDD; Fig. 10), and a second electrode of the output control transistor (T7; Fig. 10) is coupled to the gate drive signal output end (OUT; Fig. 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin’s shift register circuitry by applying an all on operation, as taught by Ohkawa, so to use a shift register circuitry with an all on operation for providing the number of transistors in a shift register needs to be reduced in order to achieve slimmer bezel in a display device (Paragraph [0027]).

Claims 7 and 10, Ohkawa (Fig. 1-24B) discloses wherein the shutdown control circuit (T7 and T3B; Fig. 10) is configured to, in response to the shutdown control signal (AON; Fig. 10), control the pull-up node (N1; Fig. 10) to be coupled to the turn-off voltage output line (VSS; Fig. 10), to turn off the first pull-down node control transistor (Fig. 10; wherein discloses changing node N1 to ground or Vss and therefore any transistor which has its gate electrode connected to said node would therefore be turned off) and the pull-up transistor (T5; Fig. 10).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin’s shift register circuitry by applying an all on operation, as taught by Ohkawa, so to use a shift register circuitry 
Xu (Fig. 1-3) discloses wherein the pull-down node control circuit (M11, M8, M9, M10; Fig. 1) comprises: 
a first pull-down node control transistor (M11; Fig. 1), wherein a gate electrode of the first pull-down node control transistor (M11; Fig. 1) is coupled to the pull-up node (PU; Fig. 1), a first electrode of the first pull-down node control transistor (M11; Fig. 12) is coupled to the pull-down node (PD; Fig. 1), and a second electrode of the first pull- down node control transistor (M11; Fig. 1) is coupled to the low-level output end (VSS; Fig. 1); 
a second pull-down node control transistor (M8; Fig. 1), wherein a gate electrode and a first electrode of the second pull-down node control transistor (M8; Fig. 1) are both coupled to the first clock signal output end (CLKB; Fig. 1); 
a third pull-down node control transistor (M9; Fig. 1), wherein a gate electrode of the third pull-down node control transistor (M9; Fig. 1) is coupled to a second electrode of the second pull-down node control transistor (M8; Fig. 1), and a second electrode of the third pull-down node control transistor (M9; Fig. 1) is coupled to the pull-down node (PD; Fig. 1); and 
a fourth pull-down node control transistor (M10; Fig. 1), wherein a gate electrode of the fourth pull-down node control transistor (M10; Fig. 1) is coupled to the pull-up node (PU; Fig. 1), a first electrode of the fourth pull-down node control transistor (M10; Fig. 1) is coupled to the gate electrode of the third pull-down node control transistor 
wherein the output circuit (M7, M13, M14; Fig. 1) comprises: 
a pull-up transistor (M7; Fig. 1), wherein a gate electrode of the pull-up transistor (M7; Fig. 1) is coupled to the pull-up node (PU; Fig. 1), a first electrode of the pull-up transistor (M7; Fig. 1) is coupled to the second clock signal output end (CLK; Fig. 1), and a second electrode of the pull-up transistor (M7; Fig. `) is coupled to the gate drive signal output end (OUTPUT; Fig. 1);5 Serial No.: Unknown Atty. Dkt. No. BOED0827PUSAPIUS 1820084CN 
a pull-down transistor (M13; Fig. 1, wherein a gate electrode of the pull-down transistor (M13; Fig. 1) is coupled to the pull-down node (PD; Fig. 1), a first electrode of the pull-down transistor (M13; Fig. 1) is coupled to the gate drive signal output end (OUTPUT; Fig. 1), and a second electrode of the pull-down transistor (M13; Fig. 1) is coupled to the low-level output end (VSS; Fig. 1); and 
an output transistor (M14; Fig. 1), wherein a gate electrode of the output transistor (M14; Fig. 1) is coupled to the first clock signal output end (CLKB; Fig. 1), a first electrode of the output transistor (M14; Fig. 1) is coupled to the gate drive signal output end (OUTPUT; Fig. 1), and a second electrode of the output transistor (M14; Fig. 1) is coupled to the low-level output end (VSS; Fig. 1). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin in view of Ohkawa’s shift register circuit by applying a reset circuit, as taught by Xu, so to use a shift register circuit with a reset circuit for providing a shift register unit, a shift register, a driving method and an array substrate, which may implement a touch controlling of a display 

Claim 8, Ohkawa (Fig. 1-24B) discloses wherein the potential of the pull-down node (N1; Fig. 10; N11, N12, and N1n; Fig. 14A) and/or a first clock signal output by the first clock signal output end is a first level, and the output circuit (T5; Fig. 10) is configured to control the gate drive signal output end (OUT; Fig. 10; OUT1-OUTn; Fig. 14A) to be coupled to the second clock signal output end (CK; Fig. 10; GCK1 or GCK2; Fig. 14A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin’s shift register circuitry by applying an all on operation, as taught by Ohkawa, so to use a shift register circuitry with an all on operation for providing the number of transistors in a shift register needs to be reduced in order to achieve slimmer bezel in a display device (Paragraph [0027]).
Xu (Fig. 1-3) discloses wherein the GOA sub-circuit (Fig. 1; Paragraph [0018]; wherein discloses gate driving apparatus on an array) comprises:
a second pull-up node control circuit (M3, M5, M14, and M12; Fig. 1), coupled to an input end (INPUT; Fig. 1), a reset end (RESET; Fig. 1), a first clock signal output end (CLKB; Fig. 1), a pull-down node (PD; Fig. 1) and the pull-up node (PU; Fig. 1), and configured (Paragraph [0050]; Paragraph [0054]; Paragraph [0066]) to control a potential of the pull-up node (PU; Fig. 1) under control of the input end (INPUT; Fig. 1), the reset end (RESET; Fig. 1), the first clock signal output end (CLKB; Fig. 1), the pull-down node (PD; Fig. 1) and the pull-up node (PU: Fig. 1);

a pull-down node control circuit (M11, M8, M9, M10; Fig. 1), coupled to the first clock signal output end (CLKB; Fig. 1) and the pull-up node (PU; Fig. 1), and configured to control (Paragraph [0062]; Paragraph [0066]) a potential of the pull-down node (PD; Fig. 1) under control of the first clock signal output end (CLKB; Fig. 1) and the pull-up node (PD; Fig. 1); and
an output circuit (M7, M13, M14; Fig. 1), coupled to the gate drive signal output end (OUTPUT; Fig. 1), the pull-up node (PU; Fig. 1), the pull-down node (PD; Fig. 1), the first clock signal output end (CLKB; Fig. 1), a second clock signal output end (CLK; Fig. 1) and a low-level output end (VSS; Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin in view of Ohkawa’s shift register circuit by applying a reset circuit, as taught by Xu, so to use a shift register circuit with a reset circuit for providing a shift register unit, a shift register, a driving method and an array substrate, which may implement a touch controlling of a display panel without affecting a normal displaying of the display panel, so as to improve a displaying effect of the display panel (Paragraph [0038]).

Claim 9, Xu (Fig. 1-3) discloses wherein the GOA sub-circuit (Fig. 1; Paragraph [0018]; wherein discloses gate driving apparatus on an array) further comprises: 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin in view of Ohkawa’s shift register circuit by applying a reset circuit, as taught by Xu, so to use a shift register circuit with a reset circuit for providing a shift register unit, a shift register, a driving method and an array substrate, which may implement a touch controlling of a display panel without affecting a normal displaying of the display panel, so as to improve a displaying effect of the display panel (Paragraph [0038]).

Claim 11, Ohkawa (Fig. 1-24B) discloses comprising: 
controlling (Fig. 14B) by the shutdown control circuit (T3B and T7; Fig. 10), in response to a shutdown control signal (AON; Fig. 10), the turn-on voltage output line (VDD; Fig. 10) to apply a turn-on voltage (Fig. 14B) to the gate drive signal output end (OUT; Fig. 10), to turn on a thin film transistor (TC; Fig. 1) of a pixel circuit PIX; Fig. 1) coupled to a gate line (GL1-GLn; Fig. 1) in a corresponding row (Fig. 1), and control (Fig. 14B) the pull-up node (N1; Fig. 10) to be coupled to the turn-off voltage output line (VSS; Fig. 10), wherein the turn-off voltage output line (VSS; Fig. 10; Paragraph [0088]) the ground voltage VSS (predetermined potential) illustrated in the respective drawings represents negative voltage”; therefore Ohkawa discloses using a negative voltage in place of the ground voltage VSS as shown in the figures).    
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin’s shift register circuitry by applying an all on operation, as taught by Ohkawa, so to use a shift register circuitry with an all on operation for providing the number of transistors in a shift register needs to be reduced in order to achieve slimmer bezel in a display device (Paragraph [0027]).

Claim 12, Ohkawa (Fig. 1-24B) discloses comprising a plurality of shift register circuitries (121; Fig. 2) according to claim 1 (See rejection to claim 1 above) coupled in a cascaded manner (Fig. 2).
Xu (Fig. 1-3) discloses a Gate On Array (GOA) circuitry (Paragraph [0018]; Fig. 1), comprising a plurality of shift register circuitries (Fig. 3) coupled in a cascaded manner (Paragraph [0016]), wherein 
the input end (INPUT; Fig. 1 and 3) of the GOA sub-circuit (Fig. 1) of the shift register circuitry (Fig. 3) in each stage (Fig. 1) excepting for a first stage (Fig. 1; wherein figure shows first stage connected to STV) is coupled to the gate drive signal output end (OUTPUT; Fig. 1) of the GOA sub-circuit (Fig. 1) of the shift register circuitry (Fig. 3) in a 
the reset end (RESET; Fig. 1) of the GOA sub-circuit (Fig. 1) of the shift register circuitry (Fig. 3) in each stage (Fig. 1) excepting for a last stage (resetting unit; Fig. 3) is coupled to the gate drive signal output end (OUTPUT; Fig. 3) of the GOA sub-circuit (Fig. 1) of the shift register circuitry (Fig. 3) in a following stage (Fig. 3; wherein figure shows reset connected of current stage connected to the output of the next stage).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin in view of Ohkawa’s shift register circuit by applying a reset circuit, as taught by Xu, so to use a shift register circuit with a reset circuit for providing a shift register unit, a shift register, a driving method and an array substrate, which may implement a touch controlling of a display panel without affecting a normal displaying of the display panel, so as to improve a displaying effect of the display panel (Paragraph [0038]).

Claim 13, Xu (Fig. 1-3) discloses a display device (Paragraph [0020]) comprising the GOA circuitry (Paragraph [0018]; Fig. 3) according to claim 12 (Fig. 3; see rejection above).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin in view of Ohkawa’s shift register circuit by applying a reset circuit, as taught by Xu, so to use a shift register circuit with a reset circuit for providing a shift register unit, a shift register, a driving method and an array substrate, which may implement a touch controlling of a display .

Response to Arguments
Applicant's arguments with respect to claims 1, 4, and 7-13 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Lin et al (US 2011/0150169 A1), Ohkawa et al (US 2016/0240159 A1), and Xu et al (CN 105118473 A1; See US 2017/0102814 A1 for official translation and rejection citations) have been used for new ground rejection.

Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
With respect to claim 1, the Applicant argues on pages 9-12 that the cited prior art reference of Ohkawa et al (US 2016/0240159 A1) does not teach or discloses “that the element T3B is coupled to the OUT via a storage capacitor.”
The Examiner respectfully disagrees with this argument. Looking at Figure 10 of Ohkawa, which clearly shows a capacitor C1 connected between OUT and transistor T3B. See Paragraphs [0178 and 0180]. Therefore in light of this teaching of Ohkawa, the Examiner believes the newly amended limitation of claim 1 would still read on circuit described in Figure 10.
	With respect to claims 4 and 7-13, the Applicant argues on page 12 the claims would be allowable based on the dependency from claim 1. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        03/28/2022